Opinion filed August 3, 2017




                                       In The


        Eleventh Court of Appeals
                                   ___________

                               No. 11-17-00195-CR
                                  ___________

                  CARL LOPEZ ANCHONDO, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 50th District Court
                             Knox County, Texas
                          Trial Court Cause No. 3493


                      MEMORANDUM OPINION
      Carl Lopez Anchondo, Appellant, has filed an untimely notice of appeal in
this cause. Appellant attempts to appeal his conviction for the offense of aggravated
sexual assault of a child. We dismiss the appeal.
      The documents on file in this case indicate that Appellant’s sentence was
imposed on June 7, 1993, and that his notice of appeal was filed in the district clerk’s
office on July 17, 2017. Pursuant to TEX. R. APP. P. 26.2(a), a notice of appeal is
due to be filed either (1) within thirty days after the date that sentence is imposed in
open court or (2) if the defendant timely files a motion for new trial, within ninety
days after the date that sentence is imposed in open court. A notice of appeal must
be in writing and filed with the clerk of the trial court. TEX. R. APP. P. 25.2(c)(1).
The documents on file in this court reflect that Appellant’s notice of appeal was filed
with the clerk of the trial court more than twenty-four years after Appellant’s
sentence was imposed. The notice of appeal was, therefore, untimely. Absent a
timely filed notice of appeal or the granting of a timely motion for extension of time,
we do not have jurisdiction to entertain this appeal. Slaton v. State, 981 S.W.2d 208,
210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522–23 (Tex. Crim.
App. 1996); Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim. App. 1993).
      When the appeal was filed in this court, we notified Appellant by letter that
the notice of appeal appeared to be untimely and that the appeal may be dismissed.
We requested that Appellant respond to our letter and show grounds to continue.
Appellant filed a response in which he asserts that his appeal was brought in good
faith and in which he presents three substantive grounds as good cause to continue
this appeal. We have considered Appellant’s response; however, we are without
authority to proceed with this appeal. See Slaton, 981 S.W.2d at 210.
      Accordingly, we dismiss this appeal for want of jurisdiction.


                                                      PER CURIAM


August 3, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.



                                           2